Citation Nr: 0323966	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for chronic lumbar 
strain.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2003, the Board informed the veteran that it had 
obtained additional evidence after undertaking additional 
development for the issues of service connection for chronic 
lumbar strain and bilateral shin splints.  Specifically, the 
veteran was provided VA examinations in March 2003.  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorizes 
the Board to undertake development and decide a claim based 
on that evidence, absent a waiver of RO consideration by the 
veteran. (38 C.F.R. § 19.2(a)(2)).  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. 
Cir. 2003).  There has been no waiver in this case, 
therefore, the case must be remanded to the RO for 
adjudication based on the newly developed evidence.


REMAND

As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the most recent 
Supplemental Statement of the Case (SSOC).  Also, the RO has 
not reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue an SSOC if the benefit sought on appeal 
remains denied.  

A remand in this case is required so that the RO can 
readjudicate the veteran's claims based on the newly acquired 
evidence.  Accordingly, the Board finds that the case must be 
remanded to the RO for the following action:

The RO should readjudicate this claim, 
including reviewing the reports of the VA 
examinations from March 2003.  If any of 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



